Citation Nr: 1450932	
Decision Date: 11/17/14    Archive Date: 11/26/14

DOCKET NO.  12-10 836	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim of entitlement to service connection for bilateral pes planus.

2. Entitlement to service connection for a bilateral leg disability, to include as secondary to bilateral pes planus.

3. Entitlement to service connection for a low back disability, to include as secondary to bilateral pes planus.


REPRESENTATION

Appellant represented by:	Lauren Murphy, Agent


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel
INTRODUCTION

The Veteran had active military service from July 1990 to July 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2010 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Louisville, Kentucky, which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for pes planus.  The rating decision also denied service connection for a bilateral leg disability and a low back disability.  

This matter was before the Board in February 2014 where it was remanded for further development. 


FINDINGS OF FACT

1. In an August 1991 rating decision, the RO denied service connection for bilateral pes planus; the Veteran did not file a notice of disagreement and no new and material evidence was submitted within the appeal period.

2. The evidence received since the August 1991 decision is cumulative or redundant of evidence previously of record, and does not raise a reasonable possibility of substantiating the claim of entitlement to service connection for bilateral pes planus.

3. The Veteran does not have a current bilateral leg disability.

4. The Veteran does not have a current low back disability.


CONCLUSIONS OF LAW

1. The criteria for reopening the claim of service connection for pes planus have not been met.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156 (2014).

2. The criteria for service connection for a bilateral leg disability have not been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).

3. The criteria for service connection for a low back disability have been met.  38 U.S.C.A. §§ 1110, 5107(b) (West 2002); 38 C.F.R. § 3.303 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

As provided by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013). 

Proper notice from VA must inform the claimant of any information and medical or lay evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Quartuccio v. Principi, 16 Vet. App. 183 (2002); 38 C.F.R. § 3.159(b)(1). 

In addition, the notice requirements of the VCAA apply to all elements of a service-connection claim, including the degree of disability and the effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486. 

VCAA notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  Where complete notice is not timely accomplished, such error may be cured by issuance of a fully compliant notice, followed by readjudication of the claim.  See Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006).

In claims to reopen, VA must both notify a claimant of the evidence and information necessary to reopen the claim, as well as the evidence and information required to establish entitlement to the underlying claim for the benefit that is being sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  To satisfy the above requirement, the Secretary must consider the bases for the denial in the prior decision and provide the claimant with a notice letter describing what evidence would be necessary to substantiate those elements required to establish service connection that were previously found insufficient. 

Here, the Veteran was sent letters dated in August 2010 and September 2010 that provided information as to what evidence was required to substantiate the claim and of the division of responsibilities between VA and a claimant in developing an appeal.  The letter also explained what type of information and evidence was needed to establish a disability rating and effective date.  Accordingly, no further development is required with respect to the duty to notify.

VA must also make reasonable efforts to assist the appellant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claims.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159 (2013).

Service treatment records (STRs) have been associated with the clams file.  Pursuant to the Boards February 2014 remand directive, outstanding VA treatment records have been obtained.  The RO also sent a letter to the Veteran requesting authorization to obtain outstanding private treatment records.  However, the Veteran did not respond to the request for authorization to obtain private treatment records and did not otherwise provide such records, as instructed.  VA's duty to further assist the Veteran in locating additional records has been satisfied.  The Board finds that there has been substantial compliance with the Board's previous remand directive.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

The Board notes that a VA examination was not provided in conjunction with the Veteran's service connection claims, and the evidence of record does not warrant one.  See 38 C.F.R. § 3.159(c)(4) (2014).  VA has a duty to provide a VA examination when the record lacks evidence to decide the veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease.  Id.; see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  In the present case, there is nothing in the record suggesting the Veteran has been diagnosed with a current bilateral leg disability or a low back disability.  As such, there is no duty to afford an examination in this case. 

In light of the foregoing, the Board is satisfied that all relevant facts have been adequately developed to the extent possible; no further assistance to the appellant in developing the facts pertinent to the issue on appeal is required to comply with the duty to assist.  38 U.S.C.A. §§ 5103 and 5103A; 38 C.F.R. § 3.159.

I. New and Material

Applicable law provides that a final decision cannot be reopened unless new and material evidence is presented.  38 U.S.C.A. § 5108.  

New evidence means existing evidence not previously submitted to agency decision makers.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  38 C.F.R. § 3.156(a).  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim.  Id.  

The credibility of the evidence is presumed in determining whether new and material evidence has been submitted.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The threshold for determining whether new and material evidence raises a reasonable possibility of substantiating a claim is "low."  See Shade v. Shinseki, 24 Vet. App. 110 (2010).  Moreover, in determining whether this low threshold is met, consideration need not be limited to consideration of whether the newly submitted evidence relates specifically to the reason why the claim was last denied, but instead should ask whether the evidence could reasonably substantiate the claim were the claim to be reopened, either by triggering the VA's duty to assist or through consideration of an alternative theory of entitlement.  Id. at 118. 

Analysis

Service connection for pes planus was denied by the RO in an August 1991 rating decision.  At the time of the rating decision, the evidence of record consisted of the Veteran's service treatment records (STRs). 

The evidence received since the August 1991 rating decision includes STRs, VA treatment records and a statement from the Veteran's father.  

After a review of the record, the Board finds that new and material evidence has not been submitted.  The claim of service connection was previously denied because there was no evidence that the condition had worsened beyond its normal progression as a result of military service.  As noted, the Veteran's STRs were of record at the time of the August 1991 rating decision and are therefore not new and material.  

The VA treatment records added to the claims file document pes planus, but do not suggest that the condition was aggravated by military service.  Notably, the x-ray report identified by the Veteran is on file, and only demonstrates a history of flat feet and pain.  The x-ray does not indicate that the condition was worsened beyond its normal progression as a result military service.  

The Board acknowledges the lay statement provided by the Veteran's father.  Although he asserted that the Veteran's condition did not exist prior to entrance into military service, pes planus was clearly documented on the Veteran's November 1989 enlistment examination.  While the Veteran's father is competent to report symptoms observable to lay persons, he is not competent to determine that the condition did not preexist military service, as such requires medical expertise.  Moreover, even if he was competent to offer his opinion, given the finding of pes planus at entrance into service, the Board would still have to find that the presumption of soundness never attached.  As such the statement, which does not address aggravation, does not serve to support reopening of the claim.

In sum, while the VA treatment records and lay statement from the Veteran's father received subsequent to the August 1991 rating decision are new in that they were not previously considered, the evidence is not material as it does not raise a reasonable possibility of substantiating his claim of service connection.  
Therefore the evidence is not new and material.  Without the submission of new and material evidence, reopening the Veteran's claim of entitlement to service connection for pes planus is not warranted.

II. Service Connection  

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires competent evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303.

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third Shedden element, in the case of a listed chronic disease, is through a demonstration of continuity of symptomatology.  Barr v. Nicholson, 21 Vet. App. 303 (2007) (overruled on other grounds); cf. Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Id.  

In addition, service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  38 C.F.R. § 3.310(a)-(b).

In the absence of proof of present disability, there can be no valid claim of service connection.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Analysis

The Veteran contends that service connection for a bilateral leg disability and a low back disability is warranted.

Service treatment records (STRs) are negative for treatment for or a diagnosis of a bilateral leg disability.  Notably, in a November 1990 report of medical history, the Veteran reported leg cramps; however, there is no indication that the condition is still present.  STRs are also negative for complaints of, treatment for or a diagnosis of a low back disability.  

Post-service VA treatment records do not demonstrate treatment for or a diagnosis of a bilateral leg disability or a low back disability.

Based on the evidence, the Board finds that service connection for a bilateral leg disability and a low back disability is not warranted.  In this regard, the record does not indicate that the Veteran has a current disability related to his legs or low back.  Absent a showing of a current disability, service connection for such disabilities cannot be granted.  Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992); see also Degmetich v. Brown, 104 F.3d 1328, 1333 (1997) (holding that the existence of a current disability is the cornerstone of a claim for VA disability compensation).  As such, the criteria for establishing service connection for a bilateral leg disability and a low back disability have not been met.  38 C.F.R. § 3.303.

Thus, the preponderance of the evidence is against the claims, the benefit-of-the-doubt doctrine does not apply, and the claim of service connection for a bilateral leg disability and a low back disability must be denied.  See Gilbert v. Derwinski, 1 Vet. App 49 (1990).


ORDER

New and material evidence sufficient to reopen a claim of service connection for pes planus has not been submitted; the appeal is denied.

Entitlement to service connection for a bilateral leg condition is denied.

Entitlement to service connection for a low back disability is denied.




____________________________________________
Thomas H. O'Shay
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


